Perley, C. J.
On this case it must be taken that, in pursuance of a verbal contract made in Berwick, tbe liquors were separated and delivered in Boston, or some other place where tbe sale was legal. Tbe verbal contract stated in tbe case did *185not designate any particular liquors which were sold in specie to the defendant. It was for the sale of certain quantities of liquors of certain qualities; the liquors were to be measured out and separated from others of the same kind before the defendant could take them. No property in any liquors would pass by virtue of this bargain ; the property would not vest in the purchaser till they were sepai’ated and set apart for him by the seller.
If the liquors were separated and put on board the railway in Boston for’ the defendant, pursuant to the contract, to be transported to him in Maine according to the usual course of business, there would in law be a delivery of the liquors to the defendant in Boston, and the property would pass to him there, according to the terms of the bargain before made in Maine. The sale, then, would be made and completed in Boston, and not in Maine.
The statutory offence of selling spirituous liquors without license is committed by the sale which passes the property, and not by the negotiations and bargains which precede the sale. Woolsey v. Bailey, 7 Foster 217; Smith v. Smith, 7 Foster 244; Smith v. Godfrey, 8 Foster 379.

The verdict must be set aside.